DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (CN 106932980 A) in view of Lee et al (US 2012/0127412 A1).

Claim 1, Gong (Fig. 1) discloses a display panel (Fig. 1; wherein discloses a liquid crystal panel), comprising: 

multi-level gate driver on array (GOA) circuits (102; Fig. 1) disposed in the non-display area (Fig. 1; wherein discloses GOA circuit is disposed above the display region 101), wherein each GOA circuit comprises a signal input end (1031; Fig. 1) and a signal output end (Q1-Q8; Fig. 1);
extension lines (Fig. 1; wherein discloses first scan signal lines (a)) located in the non-display area (Fig. 1; wherein figure shows the said first signal lines A connected to the bezel region) and respectively (Fig. 1; wherein figure shows GOA respectively connected to each gate line) and correspondingly connected to the signal output ends of the GOA circuits (102; Fig. 1); 
multi-level signal scanning lines (G1-G8; Fig. 1) disposed on a same layer as the extension lines (Fig. 1; wherein discloses first scan signal lines (a) are located on the same layer as the scan line) and disposed in the display area (101; Fig. 1), wherein each level of signal scanning lines (G1-G8; Fig. 1) corresponds to one extension line (Fig. 1; wherein discloses first scan signal lines (a)).
Gong does not expressly disclose an electrical insulation layer covered the signal scanning lines and the extension lines; and 
bridging lines disposed on the electrical insulation layer, wherein one of the bridging lines connected between at least one level of signal scanning lines and one of the extension lines corresponding to the level of signal scanning line.  


bridging lines (132; Fig. 3 and 4) disposed on the electrical insulation layer (Paragraph [0037]; wherein discloses a gate insulating layer), wherein one of the bridging lines (132; Fig. 3 and 4) connected between at least one level of signal scanning lines (CH1 and gl1-gl4; Fig. 3) one of the extension lines (CH2 and 151; Fig. 4) corresponding to the level of signal scanning line (gl1-gl4; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong’s multi-level gate driver on array (GOA) circuit by applying an electrical insulation layer, as taught by Lee, so to use a multi-level gate driver on array (GOA) circuit with an electrical insulation layer for increasing a display region and decreasing a non-display region in a display device (Paragraph [0079]). 

Claim 2, Lee (Fig. 2-4) discloses further comprising through holes (CH1 and CH2; Fig. 3 and 4) passed through the electrical insulation layer (Paragraph [0037]; wherein discloses a gate insulating layer), wherein the at least one level of signal scanning lines (gl1-gl4; Fig. 3) corresponds to one of the through holes (CH1; Fig. 3), one of the extension line (151; Fig. 4) corresponding to the signal scanning line (gl1-gl4; Fig. 3) also corresponds to one of the through holes (CH2; Fig. 4), and the bridging line (132; Fig. 3 and 4) is connected between the at least one level of signal scanning lines (gl1-gl4; Fig. 3) and the extension line (151; Fig. 4) corresponding to the signal scanning 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong’s multi-level gate driver on array (GOA) circuit by applying an electrical insulation layer, as taught by Lee, so to use a multi-level gate driver on array (GOA) circuit with an electrical insulation layer for increasing a display region and decreasing a non-display region in a display device (Paragraph [0079]). 

Claim 3, Gong (Fig. 1) discloses wherein the signal scanning line (G1; Fig. 1) closest to the multi-level GOA circuits (102; Fig. 1) and one of the extension lines (Q1; Fig. 1) corresponding to the signal scanning line (G1; Fig. 1) are connected with each other on a same layer (Fig. 1; wherein discloses Q1 and G1 are on the same layer).  

Claim 4, Gong (Fig. 1) discloses wherein the multi-level signal scanning lines (G1-G8; Fig. 1) are arranged in parallel (Fig. 1; wherein figure shows gate line arranged in parallel), and are arranged from one side (Fig. 1; wherein the one side is the top side) near the GOA circuits (102; Fig. 1) to another side (Fig. 1; wherein the another side is the bottom side) away from the GOA circuits (102; Fig. 1) in the display area (101; Fig. 1) based on levels (Fig. 1).  

Claim 5, Lee (Fig. 2-4) discloses wherein the bridging lines (132; Fig. 3) located on the electrical insulation layer (Paragraph [0037]; wherein discloses an insulating 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong’s multi-level gate driver on array (GOA) circuit by applying an electrical insulation layer, as taught by Lee, so to use a multi-level gate driver on array (GOA) circuit with an electrical insulation layer for increasing a display region and decreasing a non-display region in a display device (Paragraph [0079]). 

Claim 6, Gong (Fig. 1) discloses wherein a longitudinal direction of the signal scanning line (G1-G8; Fig. 1) is perpendicular to a longitudinal direction of the extension line (a and Q1-Q8; Fig. 1).  

Claims 10-15, Lee (Fig. 2-4) discloses a display device (Paragraph [0014]), comprising the display panel according to claims 1-6 (see rejections above).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong’s multi-level gate driver on array (GOA) circuit by applying an electrical insulation layer, as taught by Lee, so to use a multi-level gate driver on array (GOA) circuit with an electrical insulation layer for increasing a display region and decreasing a non-display region in a display device (Paragraph [0079]). 

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (CN 106932980 A) in view of Lee et al (US 2012/0127412 A1) as applied to claim 1 above, and further in view of Wang et al (US 2016/0163778 A1).

Claim 7, Gong in view of Lee discloses the display panel according to claim 1.
Gong in view of Lee does not expressly disclose wherein 9the bridging line is an indium tin oxide film.  
Wang (Fig. 1-3) discloses wherein 9the bridging line (30(31); Fig. 1 and 3) is an indium tin oxide film (Paragraph [0036]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong in view of Lee’s multi-level gate driver by applying different materials of line wiring, as taught by Wang, so to use a multi-level gate driver with different materials of line wiring for providing a display panel which narrows the frame design around the display region (Paragraph [0057]).

Claim 8, Gong in view of Lee discloses the display panel according to claim 1.
Gong in view of Lee does not expressly disclose wherein the extension line is a non-transparent metal wire.  
Wang (Fig. 1-3) discloses wherein the extension line (32; Fig. 3) is a non-transparent metal wire (Paragraph [0054]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong in view of Lee’s multi-level gate driver by applying different materials of line wiring, as taught by Wang, so to use a 

Claim 9, Gong (Fig. 1) discloses further comprising: 
a drive chip (103; Fig. 1) disposed on one side of the non-display area (101; Fig. 1) away from the multi-level GOA circuits (102; Fig. 1); 
signal connection lines (1031; Fig. 1) disposed in the non-display area (Fig. 1), wherein two ends of the signal connection line (1031; Fig. 1) are respectively connected to an output end of the drive chip (103; Fig. 1) and an input end of the GOA circuit (102; Fig. 1).  
Gong in view of Lee does not expressly disclose several data lines disposed in the display area and on an upper surface of the bridging lines and converged to the drive chip. 
Wang (Fig. 1-3) discloses several data lines (22; Fig. 1 and 3) disposed in the display area (01a; Fig. 1 and 3) and on an upper surface (Fig. 2B) of the bridging lines (31; Fig. 1 and 3; Fig. 2A) and converged to the drive chip (51; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong in view of Lee’s multi-level gate driver by applying different materials of line wiring, as taught by Wang, so to use a multi-level gate driver with different materials of line wiring for providing a display panel which narrows the frame design around the display region (Paragraph [0057]).

Claims 16-18, Lee (Fig. 2-4) discloses a display device (Paragraph [0014]), comprising the display panel according to claims 7-9 (see rejections above).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gong’s multi-level gate driver on array (GOA) circuit by applying an electrical insulation layer, as taught by Lee, so to use a multi-level gate driver on array (GOA) circuit with an electrical insulation layer for increasing a display region and decreasing a non-display region in a display device (Paragraph [0079]). 
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/24/2021